Exhibit 10.55


ASSIGNMENT OF PURCHASE CONTRACT




THIS ASSIGNMENT (the "Assignment") is made effective as of this 6th day of July,
2012, by and between APPLE SUITES REALTY GROUP, INC., a Virginia corporation
("Assignor"), and APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation
("Assignee").
 
RECITALS
 
A.           Pursuant to that certain Purchase Contract dated as of July 7,
2011  (the “Purchase Contract”), between certain persons and entities set forth
on Item 2(a) of Schedule 1 of the Purchase Contract (the “Interest Owners”),
Sunbelt-CNB, LLC, an Alabama limited liability company (the “Company”) and
Assignor, the Interest Owners agreed to sell all of their interests in the
Company to the Assignor.
 
B.           Assignor now desires to assign its rights under the Purchase
Contract to Assignee.
 
WITNESSETH
 
FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) cash in hand paid,
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.           Assignment.                      Assignor hereby assigns and
conveys to Assignee all of its right, title, and interest in, to, and under the
Purchase Contract.  This Assignment shall not relieve Assignor of its
obligations and liabilities under the Purchase Contract.
 
2.           Assumption.  Assignee hereby assumes and agrees to perform all of
Assignor's obligations under the Purchase Contract.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Reimbursement.  Assignee hereby agrees to reimburse Assignor the
amount of the Earnest Money Deposit paid by Assignor pursuant to Section 2.5 of
the Purchase Contract.
 
4.           The rights and obligations of the parties hereunder shall extend
to, be binding upon and inure to the benefit of their respective successors and
assigns.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.


ASSIGNOR:
 
APPLE SUITES REALTY GROUP, INC., a Virginia corporation






By:           /s/ Justin G. Knight                                  
Name:      Justin G. Knight                                        
Title:        President                                                    




ASSIGNEE:


APPLE TEN HOSPITALITY OWNERSHIP, INC.
a Virginia corporation




By:           /s/ David Buckley                                    
Name:      David Buckley                                          
Title:        Vice President                                           




 
2

--------------------------------------------------------------------------------

 



